Order of the Supreme Court, Kings County, dated July 22, 1966, reversed, without costs, and motion denied, with leave to plaintiff to renew the application for counsel fees upon the trial, if she he so advised. In our opinion, the record before us fails to show that the plaintiff wife has any need for alimony pendente lite or that defendant is financially able to pay such alimony or the requested counsel fee. The action should proceed to trial promptly. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.